Order of the Supreme Court, Kings County, dated March 14, 1966, affirmed insofar as appealed from, without costs, on the ground that the complaint failed to allege facts from which damages can properly be inferred (Watts v. Bank of Manhattan Co., 83 N. Y. S. 2d 57, affd. 274 App. Div. 884; cf. Daukas v. Shearson, Hammill & Co., 26 A D 2d 526). The time to serve an amended complaint is extended until 20 days after entry of the order hereon. Appeal from order of said court dated January 14, 1966 dismissed, without costs. Said order was superseded by the order dated March 14, 1966 and made on reargument. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur. [See 48 Misc 2d 839.]